Citation Nr: 0210729	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  93-04  656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for status 
post laminectomy at L4 with an L5 foraminotomy prior to 
February 24, 1998.

2. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU) prior to February 24, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1977.

By a decision entered in March 1992, the RO denied the 
veteran's claim for a rating in excess of 10 percent for 
service-connected spondylogenic back pain.  Subsequently, by 
a separate decision entered in April 1992, the RO denied his 
claim for a temporary total rating based on surgery performed 
during a period of hospitalization in February 1992.  The RO 
concluded, in essence, that the condition that gave rise to 
the need for surgery (L4 lumbar stenosis with lumbar 
claudication) was not related to his service-connected 
spondylogenic back pain.

The veteran appealed the RO's decisions to the Board of 
Veterans' Appeals (Board).  He argued, among other things, 
that the surgery he underwent while hospitalized in February 
1992 (complete L4 laminectomy and bilateral L5 foraminotomy) 
was for a service-connected disability.  In December 1994, 
the Board remanded the case to the RO for additional 
development.  The Board also referred to the RO the issue of 
the veteran's entitlement to TDIU.

By a decision entered in March 1997, the RO found that the L4 
laminectomy and L5 foraminotomy were related to the veteran's 
service-connected back pain. The RO re-characterized his 
service-connected low back disability as status post L4 
laminectomy with L5 foraminotomy; increased the evaluation 
for that disability from 10 to 20 percent, effective from 
December 9, 1991; and granted a temporary total rating for 
the period February 24 to April 30, 1992.  Subsequently, by a 
decision entered in November 1997, the RO further increased 
the rating for the low back disability to 40 percent, 
effective from December 9, 1991, and denied TDIU.  The 
veteran appealed the denial of TDIU, and the case was 
returned to the Board in September 1998.

In December 1998, the Board remanded to the RO for further 
development the two issues remaining in appellate status 
(entitlement to an evaluation in excess of 40 percent for 
status post laminectomy at L4 with an L5 foraminotomy and 
entitlement to TDIU). Thereafter, by a decision entered in 
February 2000, the RO increased the rating for the veteran's 
low back disability to 60 percent (the maximum rating 
available under 38 C.F.R. § 4.71a, Diagnostic Code 5293), 
effective from February 24, 1998.  The RO also granted TDIU 
effective from that same date.  The veteran appealed, 
expressing dissatisfaction with the effective date of those 
awards, and the case was returned to the Board in October 
2000.

In July 2001, the Board remanded the case for additional 
development, including scheduling the veteran for a hearing 
at the RO.  The case was returned to the Board in August 
2002.


REMAND

As pointed out in the previous remand, by a statement 
received at the RO in April 2000, the veteran indicated that 
he wished to have a hearing at the RO with respect to the 
matter of the effective date(s) to be assigned for the awards 
that were granted by the RO in February 2000.  The previous 
remand thus directed that the RO schedule such a hearing.  

As noted by the veteran's representative in an Informal 
Hearing Presentation dated in August 2002, the RO has failed 
to schedule the hearing as directed by the Board's remand.  
Instead, the RO sent the veteran a letter in September 2001 
informing him of the types of hearings available before a 
member of the Board.  The veteran did not indicate that he 
desired any such hearing.  The veteran's representative has 
also pointed out that in his Substantive Appeal received in 
September 2000, the veteran had specifically noted that he 
did not desire a hearing before a member of the Board.  

The record shows that the veteran has requested a hearing 
before a hearing officer at the RO; that the previous remand 
directed that such a hearing be scheduled; that the RO failed 
to schedule the hearing; that the veteran has not expressed 
desire to withdraw his hearing request; and that the 
veteran's representative has requested another remand in 
order to schedule the hearing.  

The United States Court of Veterans Appeals (Court) has held 
that a remand confers on the veteran, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should schedule the veteran 
for a hearing before a hearing officer at 
the RO.  He and his representative should 
be notified of the date and time of the 
hearing, and a transcript of the hearing 
should be associated with the claims 
folder.

2.  Following the above, the RO should 
take adjudicatory action on the matter of 
the veteran's entitlement to a rating in 
excess of 40 percent for status post 
laminectomy at L4 with an L5 foraminotomy 
prior to February 24, 1998, and on the 
matter of his entitlement to TDIU prior 
to February 24, 1998.  If any benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




